Citation Nr: 1037118	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-11 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected post 
traumatic stress disorder (PTSD), currently rated as 50 percent 
disabling.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and a friend


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating actions dated in July 2006 (PTSD) and 
February 2008 (TDIU) issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2010, the Veteran testified at a hearing conducted at 
the RO by the undersigned Veterans Law Judge.

The issue of entitlement to TDIU benefits being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The preponderance of the probative evidence shows that the 
Veteran's PTSD has not been manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and the 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

With regard to claim seeking an increased disability rating for 
the Veteran's service-connected PTSD, the law requires VA to 
notify the claimant that, to substantiate a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular veteran's circumstances; that is, VA 
need not notify a veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Veteran submitted his claim for an increased 
rating for his PTSD in April 2006.  He was sent a letter in May 
2006 which met all the notice requirements and was provided to 
him before the initial adjudication of the claim in July 2006, 
and therefore also met the timing requirement.  The letter 
notified him that, to substantiate a claim for increased 
compensation, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Vazquez-Flores, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The notice also provided examples of the types of 
medical and lay evidence that the veteran may submit (or ask the 
VA to obtain) that are relevant to establishing his or her 
entitlement to increased compensation.  Specifically, he was 
informed in the letter of types of evidence that might show such 
a worsening, including statements from a doctor and statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner the disability 
had become worse.  These notice requirements were provided before 
the increased rating adjudication of the claim in July 2006, and 
therefore there was no defect with regard to the timing of the 
notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).


Finally, the duty to assist the appellant also has been satisfied 
in this case.  Service treatment records, VA outpatient medical 
records, and VA evaluation/examination reports are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  The appellant has not informed VA of 
any existing records which may be helpful in the adjudication of 
his claim.  VA is not on notice of any evidence needed to decide 
the claim which has not been obtained.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case. 

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
including as warranted by law, affording VA examinations.  VA 
PTSD examinations were conducted in May 2006 and July 2008.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are adequate, as they are both predicated on a review 
of the claims file and medical records and all pertinent evidence 
of record, as well as on a physical examination.  The 
examinations also fully addressed the rating criteria that are 
relevant to rating the disability in this case. 

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected PTSD since he was last examined in July 2008.  38 
C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion in this case has been met.  38 C.F.R. § 3.159(c)(4).  


The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  This participation included his providing testimony in 
February 2010 at a hearing conducted by the undersigned.  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal.

Factual Background

The RO granted entitlement to service connection for PTSD in May 
1994.  A 10 percent rating, effective from July 29, 2002, was 
assigned.  The Veteran did not appeal this decision.  The RO, as 
part of a June 2005 decision, increased the disability rating 
assigned to the PTSD to 50 percent, and, in so doing, assigned an 
effective date of January 14, 2005.  Again, the Veteran did not 
appeal this decision.  

The Veteran later sought an increased rating for his service-
connected PTSD in April 2006.  See VA Form 21-4138.  

Review of an April 2005 VA PTSD follow-up clinic note shows that 
the Veteran claimed to have become anxious, irritable, and 
depressed about six months earlier.  He also complained of daily 
intrusive thoughts and nightmares.  The Veteran reported retiring 
in 2002.  Examination showed the Veteran to be well groomed, and 
to exhibit normal speech.  He was tense and anxious.  His affect 
was full.  Logical thought processes were shown.  The Veteran 
denied psychotic symptoms.  Insight and judgment were both 
normal.  PTSD and major depressive disorder were diagnosed.  A 
global assessment of functioning (GAF) scale score of 50 was 
provided.  


A March 2006 VA PTSD follow-up clinic note shows that the 
examination of the Veteran showed him to be alert and oriented, 
casually dressed, and well groomed.  Cognitive functioning was 
within normal limits.  The Veteran's affect was 
appropriate/euthymic.  The Veteran did not report either suicidal 
ideation, homicidal ideation, formal thought disorder, or 
substance abuse.  Motivation was described as excellent, insight 
was good, and judgment was intact.  PTSD and major depressive 
disorder were diagnosed.  A GAF scale score of 55 was provided.  

VA PTSD follow-up clinic notes dated in April and July 2006 show 
that examination of the Veteran revealed clinical findings 
essentially the same as in March 2006.  

Review of a May 2006 VA PTSD examination report shows that the 
Veteran complained of avoidance behaviors as well as road rage.  
He complained of PTSD symptoms occurring daily.  He did report 
attempting to kill himself a year earlier with a gun.  Regarding 
this reported 2005 suicide attempt, the Board notes that a 
January 2005 VA psychiatric ER note shows that the Veteran denied 
suicide attempts.  Also, the above-mentioned April 2005 VA PTSD 
follow-up clinic note showed that the Veteran denied thoughts of 
hurting himself or others.  He also denied a history of suicide 
attempts in the course of a VA PTSD examination conducted in July 
2008.  In May 2006, he also denied suicidal and homicidal 
ideation.  The Veteran reported quitting his job as a supermarket 
supervisor five years earlier due to frequent arguments.  He 
added he did not lose time from work due to his psychiatric 
illness.  The Veteran noted that he lived with his wife, and 
enjoyed using the computer, reading, and watching non-violent 
television.  

Examination showed the Veteran to be well groomed and dressed.  
Speech was normal.  His mood was mildly irritable, and affect 
appropriate.  Thought processes were coherent, logical, and goal 
directed.  He was neither circumstantial or tangential.  He was 
also neither homicidal or suicidal.  His insight and judgment 
were described as fair.  PTSD was diagnosed.  A GAF score of 63 
was supplied.  The examiner described the Veteran's PTSD as 
moderately disabling in nature.  The Veteran was noted to be 
employable from a psychiatric perspective.  


A July 2007 VA ambulatory care note shows that the Veteran had 
fallen about three weeks earlier.  His PTSD/depression was noted 
to be well controlled on current therapy.  

A July 2007 VA PTSD follow-up clinic note shows that the Veteran 
had been feeling generally euthymic but had had occasional bouts 
of depressed mood due to his diabetes.  He complained of 
nightmares, but of no flashbacks or intrusive thoughts.  
Examination showed normal speech.  Affect was full with logical 
thought processes.  He denied psychotic symptoms.  Insight and 
judgment were both described as normal.  PTSD and major 
depressive disorder were diagnosed.  A GAF score of 53 was 
supplied.  

A January 2008 VA PTSD follow-up treatment note shows that the 
Veteran was doing well on Zoloft treatment.  

A March 2008 VA PTSD follow-up not shows that the Veteran's PTSD 
symptoms were well controlled, though he was experiencing daily 
panic attacks.  The Veteran was also exhibiting increased 
avoidance behaviors, i.e., not driving and going to public places 
alone.  His mood was fluctuating since the onset of left lower 
extremity radicular pain/intermittent motor changes.  

The report of a VA PTSD examination conducted in July 2008 
reveals that the Veteran endorsed symptoms to include depressed 
mood, five or six days over the past week.  He denied anhedonia, 
and no symptoms of mania were presented.  The Veteran reported 
being married for 36 years, and having positive relationships 
with his three children.  He indicated that he had two friends.  
He denied a history of suicide attempts.

Examination showed the Veteran to be neatly groomed and 
appropriately dressed.  His speech was normal, and his affect was 
full.  His attention was intact, and his thought process and 
content were described as unremarkable.  He denied delusions.  He 
also denied hallucinations.  The Veteran also was noted not to 
have either inappropriate behavior, obsessive/ritualistic 
behavior, panic attacks, homicidal thoughts, or suicidal 
thoughts.  Memory was normal.  He did complain of intrusive 
memories, about once a week, and also distressful memories 
triggered by events.  The Veteran also complained of weekly 
nightmares, and some flashbacks, but not as often.  He avoided 
thinking or talking about trauma, and also avoided watching 
violent television shows.  He indicated that he slept for four 
hours without interruption.  He also complained of symptoms of 
irritability, poor concentration, hypervigilance, and startle 
response.  PTSD was diagnosed, and a GAF score of 50 was 
provided.  

The examiner also commented that there was no total occupational 
and social impairment due to the PTSD signs and symptoms.  He 
added that the Veteran's PTSD did not result in deficiencies in 
the following areas:  judgment, thinking, family relations, work, 
mood, or school.  The examiner added, however, that there was an 
occasional decrease in work efficiency and intermittent periods 
of the inability to perform occupational tasks due to PTSD signs 
ands symptoms.  

At his February 2010 hearing the Veteran testified that he had 
had suicidal ideation, as well as panic attacks.  See page four 
of hearing transcript (transcript).  He essentially indicated 
that his PTSD had worsened since he was granted a 50 percent 
rating.  See page five of transcript.  The Veteran added that he 
had problems with controlling his temper, leading to angry 
outbursts.  See page eight of transcript.  His wife testified 
that the Veteran would verbally abuse her.  See page nine of 
transcript.  

Laws and Regulations

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities (Rating Schedule), which allows 
for ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.


The Veteran has appealed for a rating in excess of 50 percent for 
his service-connected PTSD.  

The Veteran's PTSD has been rated as 50 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code (Code) 9411.  Under 38 C.F.R. 
§ 4.130, a 50 percent evaluation is warranted for occupational 
and social impairment, with reduced reliability and productivity 
due to such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
one a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of only 
highly learned material; forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is in order when there is total occupational 
and social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; danger of hurting 
self or others; inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, occupation, or own name.  Id.  

The use of the term "such as" in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.

Under the criteria when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  See 38 
C.F.R. § 4.126 (2009).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  When evaluating the level of disability 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  Id.

A GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting from the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders.  These 
scores have been recognized by the United States Court of Appeals 
for Veterans Claims (Court) as an indicator of mental health on a 
hypothetical continuum of mental health-illness.  Id. at 242.  It 
is appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
Rating Schedule that in turn is based on average impairment of 
earning capacity.


Under the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV), GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.  Scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Scores ranging from 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Analysis

After considering all of the pertinent evidence of record, 
including the above-referenced reports of VA PTSD examinations 
conducted in May 2006 and July 2008, as well as the above-
discussed VA outpatient medical records, the Board finds that the 
Veteran's PTSD does not warrant a rating in excess of 50 percent.  

In this regard, the medical evidence of record fails to 
demonstrate that most of the criteria set out in 38 C.F.R. 
§ 4.130, Code 9411, and necessary for the assignment of a 70 
percent or higher rating, were met.  While this finding by itself 
does not preclude the assignment of a rating in excess of 50 
percent, see Mauerhan, careful review of the evidence of record 
that bears on the Veteran's occupational and social impairment 
does not show that a rating in excess of 50 percent is here 
warranted.  Of particular note, the available evidence does not 
show occupational impairment (due solely to the Veteran's PTSD), 
with deficiencies in most areas.  There is no evidence of such 
symptoms as intermittently illogical, obscure, or irrelevant 
speech.  While the Veteran testified in February 2010 that he had 
panic attacks, he did not complain of panic attacks in the course 
of his July 2008 VA examination.  There is also no evidence of 
obessional rituals, or neglect of personal appearance and 
hygiene.  While the Veteran in May 2006 provided a history of 
having attempted to kill himself with a gun, and also gave a 
history of suicidal ideation in the course of his February 2010 
hearing, several other VA medical records on file, and discussed 
above, show that the Veteran had denied suicidal ideation.  

While acknowledging the GAF scores cited above - 50, 55, 63, 53, 
and 50, in April 2005, March 2006, May 2006, July 2007, and July 
2008, respectively -- the degree of disability found in the 
course of the Veteran's appeal does not meet the criteria for a 
rating in excess of 50 percent.  The above-cited GAF scale 
scores, as well as the other medical evidence of record, to 
include the May 2006 and July 2008 VA examination report 
findings, are consistent with mild to moderate psychiatric 
symptoms, not the serious symptoms noted in the criteria for a 70 
percent rating.  To this, the Board observes that the VA examiner 
who examined the Veteran in May 2006 described the Veteran's 
symptoms as being "moderately disabling."  The examiner also 
noted that the Veteran was employable from a psychiatric 
standpoint.  And, the VA examiner in July 2008, after examining 
the Veteran, while acknowledging the presence of an occasional 
decrease in work efficiency and intermittent periods of the 
inability to perform occupational tasks due to PTSD signs and 
symptoms, opined that there was no total occupational and social 
impairment due to the PTSD signs and symptoms.  He further 
mentioned that the Veteran's PTSD did not result in deficiencies 
in areas such as judgment, thinking, family relations, work, 
mood, or school.  Accordingly, a rating in excess of 50 percent 
is not warranted.  

The Board also observes that under Thun v. Peake, 22 Vet. App. 
111 (2008), there is a three-step inquiry for determining whether 
a Veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
Rating Schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

In this case, there is no competent evidence of an exceptional or 
unusual clinical presentation in the record.  Referral for 
extraschedular rating remains unwarranted as there is no showing 
of marked interference with employment due to the service-
connected PTSD alone (see VA examination findings dated in May 
2006 and July 2008; but see March 2008 VA internist letter), or 
frequent periods of hospitalization (no such periods are shown).  
For these reasons, the Board finds that referral of the Veteran's 
PTSD for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

In reaching this decision the Board considered the doctrine of 
reasonable doubt; however, the preponderance of the evidence is 
against the appellant's claim, and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A rating in excess of 50 percent for PTSD is denied.


REMAND

The Veteran contends that his service-connected disorders render 
him unable to obtain or retain substantially gainful employment. 
 The record reflects that service connection is in effect for 
PTSD, evaluated as 50 percent disabling; post traumatic headaches 
secondary to shrapnel wound, evaluated as 30 percent disabling; 
diabetes mellitus Type II with erectile dysfunction and 
neuropathy, evaluated as 20 percent disabling; peripheral 
neuropathy of the left lower extremity, associated with diabetes 
mellitus Type II with erectile dysfunction and neuropathy, 
evaluated as 10 percent disabling; peripheral neuropathy of the 
left lower extremity, associated with diabetes mellitus Type II 
with erectile dysfunction and neuropathy, evaluated as 10 percent 
disabling; right occipital region shrapnel wound scar, evaluated 
as 10 percent disabling; and traumatic brain injury with memory 
loss, evaluated as 10 percent disabling.  The combined disability 
evaluation for the Veteran's disorders is 80 percent.  See May 
2009 RO rating decision.  

In August 2007, the Veteran supplied VA with a VA Form 21-8940 
(application for increased compensation based on 
unemployability).  He claimed to have last worked full time in 
2007.  He added that he became too disabled to work in July 2007.  
The Veteran reported having had completed four years of college.  

Evidence of record concerning the employability of the Veteran 
includes an April 2005 VA PTSD follow-up clinic note on which the 
Veteran indicated that he had retired in 2002.  

As part of a May 2006 VA PTSD examination report the Veteran 
informed the examiner that he had quit his job five years 
earlier.  He did add, however, that he had not lost time from 
work due to his psychiatric illness.  He added that he was a 
supervisor at a supermarket and often got into arguments.  

A June 2007 letter from a former employer of the Veteran shows 
that the Veteran's employment was terminated at that time due to 
the elimination of the direct sales force.  The Veteran's 
employment was noted to have been exemplary.  

The report of a January 2008 VA peripheral neuropathy examination 
shows that the Veteran's [service-connected] sensory 
polyneuropathy of the lower extremities should not preclude him 
from gaining employment.  

The report of a VA diabetes mellitus examination, also dated in 
January 2008, shows that the examiner commented that none of the 
symptoms secondary to the Veteran's [service-connected] Type II 
diabetes mellitus, and its complications, were significant to 
warrant unemployability.  


A March 2008 letter from a VA internist shows that the Veteran 
was his primary care patient.  He listed the Veteran's many 
diagnosed disabilities, some service connected, some not.  He 
also recounted the Veteran's reported symptoms, mostly stemming 
from his PTSD.  The physician also commented on the Veteran's 
past primary occupation as a sales supervisor with a supermarket, 
and added that the Veteran had informed him that his present 
symptoms, including his fear of driving and constant 
interpersonal conflicts arising from his PTSD, made it so he was 
unable to work.  The physician noted that "[f]rom these reports, 
it seems he [the Veteran] is unemployable in his primary 
occupation."

The report of a July 2008 VA PTSD examination shows that the 
examiner opined that the Veteran was not unemployable due to his 
PTSD.

Review of a VA scars examination conducted in April 2009 shows 
that the Veteran claimed to have retired in June 2007.  He 
attributed his need to retire to both medical and psychiatric 
problems.  The examiner commented that the Veteran's work 
entailed him to drive extensively, which he could not do as a 
result of his back pain.  The examiner added that the Veteran 
could no longer drive due to medications he took for his back 
pain and for his PTSD.

In the course of his February 2010 hearing before the Board, the 
Veteran testified that he had difficulty (such as anger problems 
and depression) adapting to stressful circumstances in a 
workplace environment.  See pages 15 and 16 of transcript.  He 
added that as a result he was terminated from his employment in 
2005.  See pages 17 and 18 of transcript.  The Veteran later 
testified that he last worked in 2005.  See page 43 of hearing 
transcript.  He also mentioned that he no longer drove an 
automobile due to medications he was taking.  See page 19 of 
transcript.  Of note, the Veteran testified that due to his 
service-connected disabilities, including his diabetes, 
neuropathies, traumatic brain injury, and his PTSD he was 
prevented from gaining and maintaining meaningful employment.  
See page 44 of transcript.  


The Board notes that evidence of record includes conflicting 
dates upon which the Veteran claims to have last been employed.  
As part of his August 2007 VA Form 21-8940 he indicated that he 
last worked in 2007, but at his February 2010 hearing he 
testified that he last worked in 2005.  Also, the Veteran 
informed a VA medical provider in April 2005 that he had retired 
in 2002.  Upon remand, the Veteran should clarify this point.  

The Board also observes, as noted above, that the Veteran is 
service-connected for numerous disabilities.  The Board notes 
that some of the medical evidence includes opinions as to the 
employability or unemployability of the Veteran.  For example, 
the January 2008 VA peripheral neuropathy examination report 
shows that the Veteran was found not to be unemployable due to 
his service-connected sensory polyneuropathy of the lower 
extremities, the report of the January 2008 VA diabetes mellitus 
examination report reveals that the Veteran's service-connected 
diabetes mellitus did not cause him to be unemployable, and the 
report of a July 2008 VA PTSD examination shows the examiner 
commented that the Veteran's service-connected PTSD did not 
preclude him from working.  On the contrary, however, a VA 
internist, in March 2008, albeit seemingly based on history 
provided by the Veteran, opined that the Veteran was unemployable 
in his primary occupation.  

The Board also finds noteworthy that opinions concerning the 
Veteran's employability, based on all of his service-connected 
disabilities, such as his service-connected post traumatic 
headaches and traumatic brain injury with memory loss, are not of 
record.  

The Court has held that in the case of a claim for a total rating 
based on individual unemployability, the duty to assist requires 
VA to obtain an examination which includes an opinion on what 
effect the Veteran's service-connected disabilities have on his 
ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  As pertinent and competent medical opinions concerning 
the effect of all of the Veteran's service-connected disabilities 
on his ability to follow a substantially gainful occupation are 
not of record, the Board will remand the case for further 
examinations/opinions.  The respective VA examiners must address 
the current impact of the appellant's service-connected 
disabilities alone on his ability to maintain substantially 
gainful employment.  See 38 U.S.C.A. § 5103A(d)(1) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007) (VA has an affirmative duty to 
obtain an examination of the claimant at a VA health-care 
facility if the evidence of record does not contain adequate 
evidence to decide a claim).

Also pursuant to this remand, the Veteran should be afforded a 
social and industrial survey to assess his employment history and 
day-to-day functional impairment caused by all of the service-
connected disabilities.  

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The Veteran should be afforded a VA 
social and industrial survey to assess his 
employment history, educational background, 
and day-to-day functioning.  The claims 
folder should be made available to the 
examiner.  The report should include a full 
account of the Veteran's occupational and 
educational history since service.  A 
written copy of the report should be 
associated with the Veteran's claims file.

2.  The Veteran should also be scheduled 
for a VA medical examination or 
examinations, to be conducted by a 
qualified physician, to ascertain whether 
one or more of his service-connected 
disabilities (PTSD; post traumatic 
headaches secondary to shrapnel wound; 
diabetes mellitus Type II with erectile 
dysfunction and neuropathy; peripheral 
neuropathy of the left lower extremity, 
associated with diabetes mellitus Type II 
with erectile dysfunction and neuropathy; 
peripheral neuropathy of the left lower 
extremity, associated with diabetes 
mellitus Type II with erectile dysfunction 
and neuropathy; right occipital region 
shrapnel wound scar; and traumatic brain 
injury with memory loss) have made the 
Veteran incapable of sustaining regular 
substantially gainful employment.  The 
supplied opinion must contemplate the 
Veteran's education and occupational 
history.  In forming the opinion, the 
examiner should disregard both the age and 
the nonservice-connected disabilities of 
the Veteran.

The rationale for all opinions expressed 
should be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner(s) for 
review.

3.  The Veteran is hereby notified that it 
is his responsibility to report for the 
social and industrial survey and 
examination(s) and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned survey or 
examination(s), documentation should be 
obtained which shows that notice scheduling 
these were sent to the last known address.  
It should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
survey and examination report(s) to ensure 
that they are in complete compliance with 
the directives of this REMAND.  If any 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.


5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue of 
entitlement to TDIU benefits.  If the 
appeal is denied, the Veteran and his 
representative should be provided a SSOC in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be afforded 
an applicable time to respond.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant until 
he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


